The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walimbe et al. (US 6552600) in view of Yajima et al (US 20130321069).
As to claim 1, Walimbe et al.’s figures 2 and 3 show a charge pump circuit, comprising: an input node (input 11 of 1st pump stage 26a); an output node (output 13 of the final pump stage 26n); a pumping stage circuit (26a) configured to receive a first control signal (output of regulation circuit 21); an output stage circuit (26n) configured to receive the first control signal, the output stage circuit comprising an output-stage output terminal (13) directly connected to the output node; a sub-circuit being the pumping stage circuit or the output stage circuit, the sub-circuit comprising: an input terminal (11); an output terminal (13) being the output-stage output terminal when the sub-circuit is the output stage circuit; a transistor (T1) having a first source/drain (S/D) terminal directly connected to the input terminal, a second S/D terminal directly connected to the output terminal, and a gate terminal; a first capacitive device (C2) having a first end coupled with the gate terminal of the transistor and a second end configured to receive a first driving signal (CLK2) based on a first control signal; a second capacitive device (C1 in the next stage) having first end directly connected to the output terminal and having 
As to claim 8, the modified Walimbe’s figures show that the transistor is an N-type transistor.
Claims 9 and 16 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.  
As to claim 17, the modified Walimbe’s figures show the input node is configured to receive a reference voltage, and the output node is configured to output a pumped voltage, a voltage level of the pumped voltage being lower than a voltage level of the reference voltage (the circuit is a negative charge pump circuit).
Claims 18 and 19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claims 6, 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Walimbe et al. (US 6552600) in view of Yajima et al. (US 20130321069), Shin et al. (US 20050264342), and Ganesan et al. (US 6297974).
As to claim 6, the modified Walimbe’s figures fail to show that each diode comprises plurality of diodes.  However, Shin et al.’s figure 3 shows that plurality of diodes (M4 and M5) are used for a single diode to achieve desired threshold.  Therefore, it would have been obvious to one having ordinary skill in the art to use plurality of diodes for Walimbe et al.’s first/second diode for the purpose of achieving desired threshold.  Thus, the modified Walimbe et al.’s figures show that the plurality of diode connected transistors of the first device comprises X diode-connected transistors, X being a positive integer greater than one; and the second diode device comprises Y diode-connected transistors, Y being a positive integer greater than zero and less than X (Gabesan et al. teaches a similar charge pump that a forward voltage of first diode 625 is greater than forward voltage drop of second diode 621, col. 7, lines 45-65.  It would have been obvious to one having ordinary skill in the art to select the forward voltage drop of Walimbe et al.’s first diode to be greater than the forward voltage drop of the second voltage for the purpose of providing more precise pumped output voltage.  One skilled in the art would have motivated to select X to be greater than Y in order to achieve the desired forward voltages), and the Y diode-connected transistors being connected in series when Y is greater than one.
Claim 14 recites similar limitations of claims above.  Therefore, it is rejected for the same reasons.
As to claim 23, the modified Walimbe et al.’s figures show that the adjusting the first voltage difference is further based on the forward voltage drop of the plurality of diode-connected transistors being less than a difference between the first voltage level and the second voltage level (it would have been obvious to select the forward voltage drop of the first/second diode to be less than the first voltage level for the purpose of saving power consumption and achieving desire stable output voltage).

Claims 3, 4, 10-12, 18, 19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Walimbe et al. in view of Yajima et al, Shin et al., Ganesan et al. (US 6297974) and Chang et al. (US 8390365).
As to claim 3, the modified Walimbe et al.’s figures fail to show the details of clock drivers 23.  However, Chang et al.’s figure 5 shows a charge pump circuit having buffers/drivers provide clock signals to capacitors.  It would have been obvious to one having ordinary skill in the art to use buffers to provide Lee et al.’s clock signals for the purpose of reducing noise.  Thus, the modified Walimbe et al.'s figures show a control circuit (not shown circuit that provide input signals to the inverters) configured to generate a first control signal and a second control signal, wherein the sub-circuit further comprises: a first driver (one of the buffers) configured to generate the first driving signal based on the first control signal; and a second driver (another buffer) configured to generate the second driving signal based on the second control signal.
As to claim 4, Chang et al.’s figures 2, 7 and 8 teaches that high voltage levels outputted by the buffers 30 and 401 or 411 are different.  Therefore, it would have been obvious to one having ordinary skill in the art to select the added buffers in the modified Walimbe et al.'s figures such that the high voltage levels generated by the buffer are different for the purpose of achieving desired output voltage.  Thus,  the modified Walimbe et al.’s figures show that the first driver is configured to cause the first driving signal to switch between a first voltage level corresponding to a logic high value and a reference voltage level corresponding to a logic low value; and the second driver is configured to cause the second driving signal to switch between a second voltage level corresponding to the logic high value and the reference voltage level corresponding to the logic low value, the first voltage level and the second voltage level being different from each other.

Claims 18-19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
As to claim 21, the modified Walimbe et al.’s figures show that the sub-circuit further comprises a driver (the modified driver) configured to generate the first driving signal having a first voltage level (supply voltage Vdd) corresponding to a logic high value and a reference voltage (GND) level corresponding to a logic low value; and the forward voltage drop of the first diode device is less than the first voltage level (Walimbe et al. teaches that Vcc is about 3 V, col. 1, lines 21).  Typical forward voltage drop of a diode is about 0.4 - 0.7V.  Therefore, it would have been obvious to select the forward voltage drop of the first diode to be less than the first voltage level, dependent on a select number of series connected diodes) for the purpose of saving power consumption and achieving desire stable output voltage.   
Claim 22 recites similar limitations of claim 21.  Therefore, it is rejected for the same reasons.
As to claims 24 and 25, stepup/stepdown voltage level shifter used to provide driving signal is well known in the art.  It would have been obvious to one having ordinary skill in the art to use stepup/stepdown voltage level shifters to provide Lee’s clock signals for the purpose of achieving desired amplitude for the clock signals, whereby achieving desired pumped output voltage (see Chang et al.’s figure 7).  Thus, the modified Walimbe’s figures show that the control circuit (not shown circuit that provide input signal for the level shifter) configured to generate a control signal having a first voltage level corresponding to a logic high value and a second voltage level corresponding to a logic low value, the predetermined voltage level being one of the first voltage level or the second voltage level, the sub-circuit further comprises a driver (level shifter) configured to generate the first driving signal (output of the level shifter or clock signal) based on the first control signal, the first driving signal having a third 

As to further regarding claim 25, the modified Walimbe et al.’s figures show that each of the first control signal (input of the level shifters) and the second control signal has a first voltage level corresponding to a logic high value and a second voltage level corresponding to a logic low value, the first driver (first level shifter) is configured to generate the first driving signal having a third voltage level corresponding to the logic high value and the reference voltage level corresponding to the logic low value, the second driver (second level shifter) is configured to generate the second driving signal having the third voltage level corresponding to the logic high value and the reference voltage level corresponding to the logic low value, and the first voltage level is greater than the third voltage level. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Walimbe et al. (US 6552600) in view of Yajima et al (US 20130321069) and Chiu (US 20150381034).
The modified Walimbe et al.’s figures fail to show the detail of the voltage regulation circuit 21 and 22.  However, Shiu’s figure 2A shows a charge pump circuit having voltage regulation circuit 204.  It would have been obvious to one having ordinary skill in the art to use Shiu’s voltage regulation circuit 204 for Walimbe et al.’s voltage regulation circuit for the purpose of providing more precise pumped output signal.  Thus, the modified Walimbe et al.’s figures further shows that the control circuit (Shiu’s 204) configured to generate the first control signal as a pulse signal in response to a first result of a comparison between a reference voltage level (Shiu’s VREF) and a feedback voltage level based on an output voltage on the output node, and as a voltage level corresponding to a logic low value in response to a second result of the comparison different from the first result (Shiu’s figure 2B).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Walimbe et al.’s figure 2 shows plurality of charge pump stages connected in series.  Therefore, capacitor C1 in the next stage is directly connected to the cathode of diode T3 in the current stage.  Thus, figures 2 and 3 show that the cathode diode T3 of current stage is directly connected to the second terminal of transistor T1 and the first end of the second capacitive device (C1 in the next stage or the added capacitor that is coupled between the output terminal and ground).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/Primary Examiner, Art Unit 2842